 

 

IN THE UNITED STATES DISTRICT CGURT.°*"HERN DistRict OF Tex,g

FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION _

   

OCT ~ 4 2019

KENNETH GLENN MILNER, CLERK Ye
By_ gv US DISTRICT COURT
Petitioner, Deputy
Vv. CIVIL ACTION NO. 2:19-CV-042-Z-BR

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

COR COR CO? COD KOR 60? 60? Ln KN KH

Respondent.
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS AND
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

On July 23, 2019, the United States Magistrate Judge entered findings and conclusions on
the Petition for a Writ of Habeas Corpus. The Magistrate Judge RECOMMENDS that the petition
be DISMISSED. No objections to the findings, conclusions, and recommendation have been filed.
After making an independent review of the pleadings, files, and records in this case, and the
findings, conclusions, and recommendation of the magistrate judge, the Court concludes that the
findings and conclusions are correct. It is therefore ORDERED that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas
Corpus is DISMISSED without prejudice for lack of subject-matter jurisdiction until Petitioner
can show he has obtained authorization from the Fifth Circuit to file a successive petition.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and Title 28, United States Code section 2253(c), the Court denies a certificate of appealability.

The Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions,

l
and recommendation filed in this case in support of its finding that the Petitioner has failed to show
(1) that reasonable jurists would find this Court’s “assessment of the constitutional claims
debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition
states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was
correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

If Petitioner files a notice of appeal,

(X) Petitioner may proceed in forma pauperis on appeal. See Fed. R. App. P.
24(a)(3).

() Petitioner must pay the $505.00 appellate filing fee or submit a motion to
proceed in forma pauperis on appeal.

SIGNED Otoler ¥ 2019.

 

MATPHEW J. KACSMARYK
UNJLED STATES DISTRICT JUDGE

 
